ON REHEARING.
This case was heretofore considered and determined by an opinion of this court filed February 11, 1928. On petition for a rehearing, filed by the appellant Boston Acme Mines Company, a rehearing was granted on its behalf. The principal point urged by the petition, and on which the rehearing was granted, involves the question of whether the appearance of that company in the cause in the court below constituted a general or a special appearance. The parties thus were further heard on that question, and additional authorities were presented by them. After re-examining and further considering the question, and in view of the additional authorities and arguments of counsel on rehearing, a majority of the court is still of the opinion that the conclusion reached on the question in the former prevailing opinion should prevail.
Hence the prevailing opinion heretofore filed is reaffirmed and adopted as the final opinion in the cause. *Page 167